DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being anticipated by Desmond et al. (US Patent No. 7,214,348), hereinafter Desmond, in view of Aota et al. (US 2012/0177537), hereinafter Aota, and further in view of Schuetz et al. (US 2016/0096148), hereinafter Schuetz.
	In regards to claim 1, Desmond discloses in figure 3 a substrate (column 2, line 3), a microchannel 408 (channel) (column 2, line 25), a first open end 402 (input opening) (column 5, lines 66-67) and a second open end 410 (output opening) (column 6, line 2), a porous filter 412 (porous filter frit) (column 7, line 29) disposed proximally to said first open end and that has a plurality of polymeric microparticles (column 2, lines 15-19) clumping together and partially melt-bonded to each other and capable of forming a cluster (column 7, lines 41-44), wherein said porous filter (filter frit material) has a length that extends along a direction of a fluid flow (see chamber 406 accommodating filter frit material 412 in figure 3) (columns 5-6, lines 67 and 1, respectively).	However, Desmond is silent on a microchannel that is not less than 300 µm and wherein said cluster defines a plurality of pores each having a pore size not larger than 5 µm for blocking blood cells of the blood sample and allowing passage of the plasma. Desmond is also silent on purity of the plasma separated from the blood sample being greater than 90%.
	Aota discloses an apparatus for separating plasma from whole blood (abstract) and features microchannels having a length of 25 cm (paragraph [0045]) and a filter contact length with the filter in their entire lengths (therefore the filter length may be the same as the length of the microchannel) may be optimized to achieve plasma separation (paragraph [0032]) and discloses a filter having a length of 30 to 500 µm (see claim 3). 
	In addition, Schuetz discloses the analogous art of a porous filter for separating blood plasma from whole blood (abstract) which is permeable to blood plasma or serum bur retaining blood cells (paragraph [0002]). Schuetz teaches that hemolysis of any red blood cells remaining in the plasma after separation will alter the concentration of the plasma and may make analysis impossible (paragraph [0011]) and that providing a high-concentration plasma sample that is cell-free is suitable for quick, safe and robust testing without hemolysis (paragraphs [0016]-[0017]).
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. Based on the above, the length of the porous filter, the diameter of the filter material pore, and the concentration of recovered plasma are result-effective variables.
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the length of the porous filter to be in a range from 300 µm to 800 µm for the 
In regards to claim 3, MPEP §2144.04, Part IV, Subpart A maintains that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore there is little patentable weight afforded to recited dimensions of claim 3 since the claimed features do not perform unexpectedly in view of the prior art. Aota discloses an apparatus for separating plasma from whole blood (abstract) and features a filter medium with pore sizes of 0.2 to 3 µm (paragraph [0026]).
In regards to claim 5, Desmond discloses a porous filter (filter frit) as comprising polyethylene (column 7, lines 36-37).
In regards to claim 6, Desmond discloses the use of a vacuum in loading the device with the porous filter (column 6, line 66).
In regards to claim 7, Desmond's figure 21 discloses a receptacle 424 (input well) (column 14, line 1) that is formed in the substrate that is in fluid communication with the first open end (input opening) of the microchannel.

    PNG
    media_image1.png
    839
    919
    media_image1.png
    Greyscale


Claim 3  is  rejected under 35 U.S.C. 103 as being unpatentable over Desmond and Aota as applied to claim 1, and in further  view of Chen ("Synthesis of Cellular Silica Structure Under Microchannel Confinement," Journal of the American Ceramic Society, 2006).
In regards to claim 3, the combination of Desmond and Aota discloses polymeric microparticles of a porous filter each having a particle size ranging from 45 to 90 µm but is silent on a range of 1 µm to 10 µm (see Desmond: column 6, line 31).
Chen discloses a porous filter microfluidic device. Chen teaches that according to the Ergun equation, pressure drop in a porous filter medium is a function of particle diameter (p. 36, column 2, paragraph 3).
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the microfluidic filtration device of Desmond while performing experimentation with the result-effective variable of particle diameter in order to optimize pressure drop.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Desmond in view of Aota and Schuetz as applied to claim 1 above, in further view of Lee et al. (US 2010/0003666), hereinafter Lee.
In regards to claim 8, the combination of Desmond and Aota is silent on a microfluidic device comprising a detecting chip that includes a sensing electrode disposed in said microchannel downstream of a porous filter.
Lee discloses a microfluidic filtration device. Lee teaches that one or more electrodes may be integrated within a microfluidic filtration device in order to electrically measure an analyte or biological agent (paragraph [0005]). Lee further discloses that the sensing electrodes may be located within the filtration means (paragraph [0053]).
Therefore, it would have been obvious to one with ordinary skill in the art to combine the microfluidic device of Desmond/Aota with the sensing electrodes of Lee in order to perform electrical measurements on an analyte or biological agent.

Claims 9, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being anticipated by Chen et al. ("Synthesis of Cellular Silica Structure Under Microchannel 
	In regards to claim 9, Chen discloses a method of preparing a substrate prepared with an uncovered channel that is indented from a top surface of the substrate (p. 36, column 2, paragraph 4), dropping a solution which contains a plurality of polymeric microparticles (polystyrene) dispersed in a solvent (water) (p. 36, column 2,  paragraph 4) into a confined region proximal to an end of the uncovered channel precursor (see figure 1), followed by volatilizing (drying) the solvent to cause polymeric microparticles to self-assemble into an aggregate (cell interconnectivity) (p. 37, column 1, paragraph 1), and heating the aggregate (sintering) of the polymeric microparticles so that the microparticles are partially melt-bonded to form a cluster (cell-interconnectivity) (p. 36, column 1, paragraph 1).
	However, Chen is silent on silent on a cluster which has a length that extends along a direction of a fluid flow in the uncovered channel precursor and that is in a range from 300 µm to 800 µm an wherein said cluster defines a plurality of pores each having a pore size not larger than 5 µm for blocking blood cells of the blood sample and allowing passage of the plasma. Chen is also silent on a purity of the plasma separate from the blood sample being greater than 90%.
	Aota discloses an apparatus for separating plasma from whole blood (abstract) and features microchannels having a length of 25 cm (paragraph [0045]) and a filter medium with pore sizes of 0.2 to 3 µm (paragraph [0026]. Aota teaches that the dimensions of the filter are not particularly restricted as long as it is optimized to separate blood cell components from plasma (blood cell components cannot pass contact length with the filter in their entire lengths (therefore the filter length may be the same as the length of the microchannel) may be optimized to achieve plasma separation (paragraph [0032]) and discloses a filter having a length of 30 to 500 µm (see claim 3). 
	In addition, Schuetz discloses the analogous art of a porous filter for separating blood plasma from whole blood (abstract) which is permeable to blood plasma or serum bur retaining blood cells (paragraph [0002]). Schuetz teaches that hemolysis of any red blood cells remaining in the plasma after separation will alter the concentration of the plasma and may make analysis impossible (paragraph [0011]) and that providing a high-concentration plasma sample that is cell-free is suitable for quick, safe and robust testing without hemolysis (paragraphs [0016]-[0017]).
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The length of the porous filter, the diameter of the filter material pore, and the concentration of recovered plasma are result-effective variables. 
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the length of the a cluster (porous filter) which has a length that is in a range from 300 µm to 800 µm for the benefit of achieving plasma separation as taught by Aota (paragraphs [0026] and [0032]) and to optimize the plasma concentration recovered in order to minimize hemolysis in the sample and provide a cell-free plasma sample for 
In regards to claim 11, the combination of Chen, Aota and Schuetz discloses polystyrene microparticles melting at a temperature of 100°C (see p. 37, column 1, paragraph 1 of Chen).
	In regards to claim 13, the combination of Chen, Aota and Schuetz discloses disposing a blocking member (nylon filter paper) (p. 36, column 2, paragraph 4 of Chen) in the uncovered channel precursor at a position spaced apart from the end of the uncovered channel precursor prior to the dropping of the solution into the uncovered channel precursor, wherein the confined region is formed between the blocking member and the end of the uncovered channel precursor (see figure 1 of Chen).
	In regards to claim 15, the combination of Chen, Aota and Schuetz discloses a receptacle (input) as depicted in figure 1 in the substrate immediately adjacent and in fluid communication with the end of the uncovered channel precursor, the confined region being interposed between the receptacle and the blocking member (see figure 1, (B) of Chen).

    PNG
    media_image2.png
    690
    523
    media_image2.png
    Greyscale

In regards to claim 17, while the combination of Chen, Aota and Schuetz silent on the adhesive property arising from a sintered polymer, adhesive properties are inherent to polymers that have been sintered.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aota and Schuetz as applied to claim 9 above, and in further view of Yaniv et al. (US 2012/0049384), hereinafter Yaniv.
In regards to claim 10, the combination of Chen, Aota and Schuetz is silent on heating of the aggregate of the polymeric microparticles as being carried out by photosintering.
Yaniv discloses a method of sintering (abstract). Yaniv teaches that photosintering (laser sintering) can perform sintering in a very short period of time and with low temperature so as not to damage the underlying substrate (paragraph [0002]).
Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of fabricating a microfluidic filtration device (as taught by 
In regards to claim 12, the combination of Chen,  Aota and Schuetz  is silent on a method wherein the photosintering of the aggregate is conducted by irradiating the aggregate with light having a wavelength ranging from 300 nm to 1100 nm and a sintering energy ranging from 5 J/cm2 to 50 J/cm2.
Yaniv discloses a method of sintering (abstract). Yaniv teaches that photosintering (laser sintering) can perform sintering in a very short period of time and with low temperature so as not to damage the underlying substrate (paragraph [0002]) and discloses photosintering the aggregate with light having a wavelength of 830 nm at 800 mW is sufficient power to sinter and fuse nanoparticles such that they are conductive (see Yaniv: paragraph [0021]-[0022]).Therefore, it would have been obvious to combine the method of Chen and Aota to include photosintering of the aggregate with the light having a wavelength of 830 nm at 800 mW because Yaniv teaches that photosintering the aggregate with light having a wavelength of 830 nm at 800 mW is sufficient power to sinter and fuse nanoparticles such that they are conductive (see Yaniv: paragraph [0021]-[0022]). 
While the combination of Chen, Schuetz , Aota and Yaniv is silent on power in units of J/cm2 let alone sintering energy between the range of 5 J/cm2 to 50 J/cm2, MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective 
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variable of sintering energy or light energy in order to achieve the most effective photosintering parameters and to produce a quality photosintered, porous filter.

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aota and Schuetz as applied to claim 13 above, and in further view of Huang et al. (US 2012/0258459), hereinafter Huang.
In regards to claim 14, the combination of Chen, Schuetz and Aota is silent on a blocking member made from polytetrafluoroethylene (Teflon).
Huang discloses a method of fabricating microfluidic filtration devices. Huang teaches that techniques for molding, injection molding, extrusion, and sintering which may require materials to be chosen based on their optical, mechanical, and chemical properties; chemical resistance, melting, and inertness. Huang teaches that such materials might include glass, fused silica, silicone rubber, ceramics, photoresists, polycarbonate, polyethylene, polypropylene, and Teflon.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the microfluidic filtration device of Chen/Aota/Schuetz with the fabrication materials as taught by Huang (such as Teflon) in order to achieve a high-temperature resistant and chemical resistant material during the fabrication process which involves high temperatures and organic chemicals.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aota and Schuetz, as applied to claim 13 above, and further in view of Desmond (US Patent No. 7,214,348).
In regards to claim 16, the combination of Chen, Schuetz and Aota is silent on a cover sheet on the top surface of the substrate.
Desmond discloses a microfluidic filtration device. Desmond teaches that a cover layer 416 may be implemented into a microfluidic device in order to restrict particulate material flow and maintain the fluidic connections between microchannels (column 3, lines 19-31) (see figure 3).

    PNG
    media_image3.png
    538
    1156
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to combine the microfluidic device of Chen/Aota/Schuetz with the cover layer of Desmond in order to restrict particulate material flow, protect the microchannels, and maintain the fluidic connections between microchannels and or inputs or outputs.
	
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aota and in further view of Yaniv et al. (US 2012/0049384), hereinafter Yaniv.

However, Chen is silent on a method wherein a cluster has a length that extends along a direction of a fluid flow in the uncovered channel precursor and that is in a range from 300 µm to 800 µm and wherein said cluster defines a plurality of pores each having a pore size not larger than 5 µm for blocking blood cells of the blood sample and allowing passage of the plasma.
	Aota discloses an apparatus for separating plasma from whole blood (abstract) and features microchannels having a length of 25 cm (paragraph [0045]) and a filter medium with pore sizes of 0.2 to 3 µm (paragraph [0026]. Aota teaches that the dimensions of the filter are not particularly restricted as long as it is optimized to separate blood cell components from plasma (blood cell components cannot pass through but plasma can pass through) (paragraph [0026]) and that the microchannel contact length with the filter in their entire lengths (therefore the filter length may be the same as the length of the microchannel) may be optimized to achieve plasma 
The combination of Chen and Aota also does not teach photosintering of the polymeric microparticles is conducted by irradiating the polymeric microparticles with light having a wavelength ranging from 300 nm to 1100 nm and a sintering energy ranging from 5 J/cm2 to 50 J/cm2.
Yaniv discloses the analogous art of a method of sintering (abstract). Yaniv teaches that photosintering (laser sintering) can perform sintering in a very short period of time and with low temperature so as not to damage the underlying substrate (paragraph [0002]) and discloses photosintering the aggregate with light having a wavelength of 830 nm at 800 mW is sufficient power to sinter and fuse nanoparticles such that they are conductive (see Yaniv: paragraph [0021]-[0022]). Therefore, it would have been obvious to combine the method of modified Chen-Aota-Schuetz to include photosintering of the aggregate with the light having a wavelength of 830 nm at 800 mW because Yaniv teaches that photosintering the aggregate with light having a wavelength of 830 nm at 800 mW is sufficient power to sinter and fuse nanoparticles such that they are conductive (see Yaniv: paragraph [0021]-[0022]). 
While the combination of Chen, Aota, and Yaniv is silent on power in units of J/cm2 let alone sintering energy between the range of 5 J/cm2 to 50 J/cm2, MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to 
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variable of sintering energy or light energy to be between the range of 5 J/cm2 to 50 J/cm2 in order to achieve the most effective photosintering parameters and to produce a quality photosintered, porous filter.

Response to Arguments
Applicant's arguments filed 20 May 2021 pertaining to claims 1 and 9 have been fully considered but they are not persuasive. 
Applicant argues that the claimed feature, “said porous filter has a length that extends along a direction of a fluid flow in said microchannel and that is in a range from 300 µm to 800 µm,” as recited by claim 1 is not anticipated by Aota paragraph [0045], and that “…the blood channel 12 had a meandering shape and a total length of 25 cm.” 
Quoted Aota paragraph [0045] describes the length of the blood channel, not the porous filter. Aota teaches that the length of the microchannel is preferably 30 µm to 500 µm (paragraph [0024]) and affects the axial accumulation of blood sample and may be optimized to prevent hemolysis of the blood cells (paragraph [0037]) and that the pore size is optimized to allow plasma to pass through but not blood cells (paragraph [0024]). Furthermore, Aota discloses an apparatus for separating plasma from whole blood (abstract) and features microchannels having a length of 25 cm (paragraph [0045]) and a filter medium with pore sizes of 0.2 to 3 µm (paragraph [0026]. contact length with the filter in their entire lengths (therefore the filter length may be the same as the length of the microchannel) may be optimized to achieve plasma separation (paragraph [0032]) and discloses a filter having a length of 30 to 500 µm (see claim 3). 
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the length of the porous filter to be in a range from 300 µm to 800 µm for the benefit of achieving plasma separation as taught by Aota (paragraphs [0026] and [0032]) and to optimize the plasma concentration recovered in order to minimize hemolysis in the sample and provide a cell-free plasma sample for quick, safe and robust testing. 
Applicant further argues that Aota paragraph [0035] teaches that the plasma separation is only 65%. Aota paragraph [0035] does not teach that the separation is a maximum of only 65% but merely that 65% of the total plasma contained in the whole blood can be separated but does not positively teach that 65% is the maximum separation possible. The disclosure of Schuetz has been relied upon to address the obviousness of this limitation in the 35 USC §103 rejections above. 
Applicant argues that Desmond is silent on the gel filtration material (418) of the filter frit material (412) being subjected to photosintering and that Applicant’s invention defines over Yaniv because the claimed method of photosintering is performed by means of light emitted from a halogen lamp and asserts the difference between 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797